Opinion by
Ekwall, J.
When this case was called for trial, the protest was submitted upon all the official papers. An examination of the record disclosed that the appraiser’s report, in answer to a request for information sent to him by the acting deputy collector, showed that the examiner had advised the importer of possible changes in rates, but that plaintiff did not pay attention. No evidence was adduced by the plaintiff to refute the report. Plaintiff apparently questioning the timeliness of the notice of advance and not the correctness of the rates of duty, the protest was overruled, the court finding no evidence to support plaintiff’s claim.